Case 2:17-cv-10310-VAR-SDD ECF No. 150 filed 08/29/19         PageID.2969     Page 1 of 3




                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION
 ARAB AMERICAN CIVIL RIGHTS
 LEAGUE, et al.,

        Plaintiffs,                                       Case No. 17-10310

          v.                                            Hon. Victoria A. Roberts

 DONALD TRUMP, President of the United
 States, et al.,

       Defendants.
 _____________________________________/

           MOTION TO WITHDRAW AS COUNSEL OF RECORD

       Pursuant to Civil Local Rule 83.25(b), Gisela A. Westwater hereby requests

  to withdraw as Counsel of Record for all Defendants in the above-titled action.

  All other co-counsel of record will continue in their representation of Defendants

  in this case. As such, Defendants will suffer no prejudice and the case will not be

  delayed by Ms. Westwater’s withdrawal.

       Good cause exists for Ms. Westwater’s request. She has accepted a position

  with the Criminal Division of the U.S. Department of Justice. Her last day with

  the District Court Section of the Office of Immigration Litigation (the office

  within the Civil Division of the U.S. Department of Justice that is charged with

  defense of this action) is Friday, August 30, 2019.
Case 2:17-cv-10310-VAR-SDD ECF No. 150 filed 08/29/19      PageID.2970    Page 2 of 3




       A copy of this Motion to Withdraw will be sent concurrently to Plaintiffs’

  counsel in this case.

      Accordingly, Ms. Westwater respectfully requests that the Court grant her

 request.

  This 29th day of August, 2019.             Respectfully submitted,

                                             /s/ Gisela A. Westwater
 JOSEPH H. HUNT                              GISELA A. WESTWATER
 Assistant Attorney General                  Assistant Director
                                             District Court Section
 WILLIAM C. PEACHEY                          Office of Immigration Litigation
 Director                                    United States Department of Justice
                                             P.O. Box 868, Ben Franklin Station
 SAMUEL P. GO                                Washington, DC 20044
 Senior Litigation Counsel                   Telephone: (202) 532-4174
                                             Gisela.Westwater@usdoj.gov
 JOSHUA S. PRESS
 Trial Attorney                              Attorneys for Defendants




                                         1
Case 2:17-cv-10310-VAR-SDD ECF No. 150 filed 08/29/19        PageID.2971    Page 3 of 3




                              Certification of Service

       I hereby certify that on August 29, 2019, I electronically filed the foregoing

 paper with the Clerk of the Court using the CM/ECF system.




                                           /s/ Gisela A. Westwater
                                           GISELA A. WESTWATER
                                           Assistant Director
                                           Counsel for Defendants




                                          2
Case 2:17-cv-10310-VAR-SDD ECF No. 150-1 filed 08/29/19            PageID.2972    Page 1 of 1




                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION
  ARAB AMERICAN CIVIL RIGHTS
  LEAGUE, et al.,

         Plaintiffs,                                         Case No. 17-10310

             v.                                           Hon. Victoria A. Roberts

  DONALD TRUMP, President of the United
  States, et al.,

        Defendants.
  _____________________________________/
                        DECLARATION OF GISELA A. WESTWATER
   I, Gisela A. Westwater, hereby declare as follows:
        1.        I am currently an assistant director in the District Court Section of the
  Office of Immigration Litigation, the Civil Division office responsible for defense
  of this action.
        2.        My last day in this office is Friday, August 30, 2019.
        3.        For this reason, I will no longer be authorized to represent Defendants
  in this matter.
        4.        All other co-counsel of record, including Joshua S. Press, will
  continue in their representation of Defendants in this case.
        5.        This withdrawal will not affect any pending deadlines in this matter.

   This 29th day of August, 2019.                         Respectfully submitted,

                                                   /s/ Gisela A. Westwater
                                                   GISELA A. WESTWATER
                                                   Assistant Director
